DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1-15, the prior art does not disclose a lens driving device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the magnet is disposed between two adjacent lateral portions of the plurality of lateral portions, wherein the upper elastic member comprises an inner portion coupled to the bobbin, an outer portion and a connection portion connecting the inner portion and the outer portion, and wherein the outer portion of the upper elastic member is fixed between the magnet and the upper portion of the housing, and wherein the magnet is adhered to the outer portion of the upper elastic member, as stated in claim 1.
In regard to claims 16-20, the prior art does not disclose a lens driving device with the combination of limitations specified in the claimed invention, specifically the limitations of:
a base disposed below the housing, wherein an outer portion of the upper elastic member is adhered to the housing, wherein the magnet is adhered to the outer portion of the upper elastic member, and wherein the outer portion of the upper elastic member is fixed between the magnet and the housing by an adhesive, as stated in claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs